
	

114 HR 1963 IH: FLEET Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1963
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Huffman (for himself, Mr. Connolly, and Mr. Takai) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the upgrade of the vehicle fleet of the United States Postal Service, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Leadership in Energy Efficient Transportation Act of 2015 or the FLEET Act of 2015. 2.PurposesThe purposes of this Act are to provide for the upgrade of the vehicle fleet of the United States Postal Service, to improve mail delivery services to benefit customers and the environment, to increase savings by reducing maintenance or other costs, and to set benchmarks to maximize fuel economy and reduce emissions for the Postal fleet with the goal of making the Postal Service a national leader in efficiency and technology innovation.
 3.Authority to enter into energy savings performance contractsSection 804(4) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(4)) is amended— (1)in subparagraph (A), by striking or after the semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
				
 (C)in the case of a contract in which the United States Postal Service is a party— (i)the purchase or lease of low emission and fuel efficient vehicles;
 (ii)a measure to upgrade a vehicle owned, operated, leased, or otherwise controlled by or assigned to the United States Postal Service to increase average fuel economy and reduce the emissions of carbon dioxide of such vehicle; or
 (iii)the construction or maintenance of infrastructure, including electric vehicle charging stations, to support vehicles described in clauses (i) and (ii)..
 4.Authority to enter into utility energy service contractsSection 546 of the National Energy Conservation Policy Act (42 U.S.C. 8256) is amended in subsection (c)(1) by inserting (including measures to support the use of low emission and fuel efficient vehicles owned, operated, leased, or otherwise controlled by or assigned to the United States Postal Service and measures to support construction and maintenance of infrastructure to support such vehicles, including electric vehicle charging stations), after demand.
		5.Upgrade of Postal fleet
			(a)Postal fleet requirements
 (1)Motor vehicle standardsThe Postmaster General may not award a contract for a contracted vehicle, or purchase or lease a motor vehicle for use by the Postal Service, unless, at a minimum—
 (A)in the case of a passenger car, the car meets— (i)with respect to emissions of carbon dioxide, the more stringent of—
 (I)the applicable standards developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); or
 (II)on average, less than 235 grams per mile; and (ii)with respect to average fuel economy, the more stringent of—
 (I)the applicable average fuel economy standards developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code; or
 (II)37.8 miles per gallon; (B)in the case of a light truck, the truck meets—
 (i)with respect to emissions of carbon dioxide, the more stringent of— (I)the applicable standards developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); or
 (II)on average, less than 310 grams per mile; and (ii)with respect to average fuel economy, the more stringent of—
 (I)the applicable average fuel economy standards developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code; or
 (II)28.8 miles per gallon; and (C)in the case of a medium-duty or heavy-duty vehicle, the vehicle complies with applicable standards—
 (i)for emissions of carbon dioxide developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); and
 (ii)for average fuel economy developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code.
 (2)ApplicabilityThe standards described in paragraph (1) shall apply to contracted vehicles and motor vehicles purchased or leased for use by the Postal Service after the date that is 1 year after the date of enactment of this Act.
 (3)Reduction in consumption of petroleum productsThe Postmaster General shall reduce the total consumption of petroleum products by motor vehicles in the Postal fleet by a minimum of 2 percent annually through the end of fiscal year 2026, relative to the baseline established for fiscal year 2005.
 (b)Replacing vehicles within the Postal fleetThe Postmaster General shall conduct a cost-benefit analysis of motor vehicles in the Postal fleet to determine if the cost to maintain any such vehicle outweighs the benefit or savings of replacing the vehicle.
 (c)Route requirementsTo inform and prioritize purchases, the Postmaster General shall review and identify Postal delivery routes, including geography and types of motor vehicle that could be used on such routes, to determine if motor vehicles used on such routes can be replaced with motor vehicles that use technologies that increase average fuel economy or reduce emissions of carbon dioxide.
 (d)Reporting requirementsThe Postmaster General shall submit a report to Congress— (1)not later than 1 year after the date of enactment of this Act, that contains a plan to achieve the requirements of subsection (a) and recommendations for vehicle body design specifications for motor vehicles purchased for the Postal fleet that would increase average fuel economy and reduce emissions of carbon dioxide of any such vehicle; and
 (2)annually, that describes— (A)the progress in meeting the annual target described in subsection (a)(3); and
 (B)any changes to Postal delivery routes or motor vehicle purchase strategies made pursuant to subsection (c).
 (e)RestrictionsTo meet the requirements of this Act, the Postmaster General may not— (1)reduce the frequency of delivery of mail to fewer than 6 days each week;
 (2)close post offices or postal distribution facilities; (3)take any action that would restrict or diminish a collective bargaining agreement or eliminate or reduce any employee benefits; or
 (4)enter into a contract with a private company to perform duties that, as of the date of enactment of this Act, are performed by bargaining unit employees.
 6.DefinitionsIn this Act, the following definitions apply: (1)Contracted vehicleThe term contracted vehicle—
 (A)means any motor vehicle used in carrying out a contract for surface mail delivery pursuant to section 5005(a)(3) of title 39, United States Code; and
 (B)does not include any motor vehicle used in carrying out a contract for surface mail delivery pursuant to sections 406 and 407 of such title.
 (2)Motor vehicleThe term motor vehicle means any self-propelled vehicle designed for transporting persons or property on a street or highway.
 (3)Postal delivery routeThe term Postal delivery route means the transportation route for surface mail delivery. (4)Postal fleetThe term Postal fleet means any vehicle that is owned, operated, leased, or otherwise controlled by or assigned to the Postal Service.
 (5)Postal ServiceThe term Postal Service means the United States Postal Service.  